Citation Nr: 0410122	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bipolar disorder, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1995 to August 
1997.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which rating decision confirmed a previously assigned 10 percent 
rating for a bipolar disorder.

In June 2003, this case was remanded by the Board in order to have 
the RO consider evidence developed by the Board which had not 
previously been considered by the RO.  The remand was made 
necessary by Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which held invalid a VA regulation 
authorizing the Board to conduct its own evidentiary development 
and to then adjudicate a claim without having all evidence first 
considered by the RO.  This case was also remanded because it was 
unclear to the Board that VA had complied with the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), which changed 
the standard for processing veterans' claims effective November 9, 
2000.  

By a November 2003 rating decision, the RO granted a 50 percent 
rating.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1992).  Neither the veteran nor his 
representative has suggested that a 50 percent evaluation would 
satisfy the veteran's appeal for an increased rating for his 
bipolar disorder.  Nor has he or his representative otherwise 
suggested that the maximum rating available for that disability is 
not being sought.  In light of the above, the Board is compelled 
to conclude that the issue of entitlement to increased rating for 
bipolar disorder remains before the Board.


FINDING OF FACT

The veteran's bipolar disorder is productive of occupational and 
social impairment with reduced reliability and productivity, due 
to depressed mood, episodic panic attacks, impairment of short-
term judgment, and difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bipolar 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9432 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In February 1998, the veteran was diagnosed with a bipolar 
disorder by a VA examiner.  The global assessment of functioning 
(GAF) score was reported as 70, which is at the top of the mild 
symptom range, with some difficulty in social, occupational, or 
school functioning, but with the patient generally functioning 
pretty well, with some meaningful interpersonal relationships.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (DSM-IV).

At a VA examination conducted in August 1999 in response to the 
veteran's request for an increased rating, the examiner assigned a 
GAF score of approximately 58-60, which is at the high end of the 
moderate symptom range, and indicative of a downward trend from 
the previous examination.  Id.  The examiner noted the veteran did 
not have very many friends, seemed a little bit disorganized, and 
was somewhat depressed.  The examiner noted that the veteran 
appeared distractible and had a hard time finding words to express 
himself.  Treatment notes from January 2000 also note the 
veteran's struggle to articulate his feelings, and noted 
frustration with his medications and with his career options.  

Treatment notes from April 2000 show GAF scores of 55 (moderate 
symptoms) and 45 (serious symptoms).  DSM-IV.  The treatment notes 
also noted a deterioration of the veteran's sleep and mood, and 
his losing interest in work.  By early 2001 the veteran had taken 
himself off all medications and had exhibited a history of not 
showing up for scheduled medical appointments.  

The veteran was afforded a VA psychiatric examination in March 
2003.  The examiner noted that the veteran was dressed 
appropriately for the examination, and had good eye contact, good 
grooming, good hygiene, and good posture.  The veteran's manner 
was cooperative, though he was depressed.  The veteran's speech 
was goal-directed, clearly articulated, with normal tone, volume, 
and rate.  His affect was constricted and tearful.  The examiner 
found the veteran had made a poor adjustment since his previous VA 
examination, to the extent that there were gross indications of a 
behavior control problem, subjective unhappiness, and family 
dysfunction.  The examiner noted that the veteran presented with 
severe depressive symptoms characterized by anhedonia, and 
hopelessness, depressive mood during the whole day, lack of 
energy, poor self-esteem, and a poor manic episode in the past.  
The examiner also found the veteran was frustrated by the career 
limitations he confronted.  The veteran had not been able to find 
a job, especially one to which he aspired, such as policeman or 
teacher.  He had found it difficult to concentrate in the jobs he 
had had, finding he was unmotivated and easily distracted.  

The examiner found the veteran's occupational and social 
impairment reduced real ability and productivity due to the 
veteran's difficulty in understanding complex commands, forgetting 
to complete tasks, severe lack of motivation, and mood problems.  
The examiner also found that the veteran had serious depressive 
symptoms such as passive suicidal thought, inability to date 
women, lack of pleasure in other interpersonal relationships, and 
a certainty that he will fail again if he goes back to school.  
The examiner summarized that the veteran had been getting worse 
slowly since his previous examination; that the veteran had never 
had a desire to hurt himself; and that the veteran's depression 
was constant, pervasive, and did not allow him to work or 
concentrate.  The examiner also noted that the veteran's prognosis 
was guarded, given that he had been less than diligent in seeking 
the constant medical and psychiatric follow-up his condition 
needed.  

The examiner diagnosed a bipolar disorder and assigned a GAF score 
of 41, the lowest score on the scale describing serious symptoms.  
DSM-IV.  

Treatment records from the period following the March 2003 VA 
examination indicate that the veteran was availing himself of 
routine treatment at VAMC Cincinnati.  In a note of July 2003 his 
psychologist assigned a GAF score of 45.  In September 2003 his 
psychiatrist noted that the veteran was taking his medication as 
much as 50 percent of the time, was again working, but was still 
doing little socializing.  The same psychiatrist noted in a 
treatment note dated in October 2003 that the veteran seemed to be 
improving, continued to hold his job, and now had a group of 
friends from his work.  

II.  Analysis

Disability ratings are determined by the application of a schedule 
of ratings which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's disability has been rated by the RO under Diagnostic 
Code 9432, bipolar disorder.  He is currently rated as 50 percent 
disabled.  A 50 percent rating is assigned where there is 
occupational and social impairment with reduced ability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective working relationships.

The next higher level of disability under Diagnostic Code 9432 is 
70 percent.  A 70 percent rating is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The evidence shows there is occupational and social impairment 
with reduced ability and productivity due to such symptoms as 
panic attacks, difficulty in understanding complex commands, 
impairment of short-term memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining effective 
working relationships, which collectively indicate disability at 
the 50 percent level.

As noted above, the veteran experiences deficiencies in some, but 
not most, areas.  The veteran has shown passive suicidal thought, 
but not suicidal ideation.  There is no evidence of obsessional 
rituals which interfere with routine activities, no illogical 
speech, no impaired impulse control, no spatial disorientation, 
and no neglect of personal appearance and hygiene.  There is no 
evidence of deficiencies in judgment or thinking.  The veteran had 
a period where he stopped taking medications and began to have 
increased difficulties, but even then symptoms akin to those 
characteristic of a 70 percent rating were not evident.  
Additionally, it appears that this period was short lived.  
Consequently, when all of the evidence of record is considered, 
the Board finds that the preponderance of the evidence is against 
the claim for a rating higher than 50 percent.  

The Board has considered whether the case should be remanded to 
the RO for referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The record shows the veteran is living at 
home with his mother and is gainfully employed.  Further, the 
current evidence of record does not reflect frequent periods of 
hospitalization due to his bipolar disorder.  This case 
consequently does not present such an exceptional or unusual 
disability picture as to render impractical the application of the 
regular schedular standards.  In sum, there is no indication in 
the record that industrial impairment resulting from the service-
connected disability would be in excess of that contemplated by 
the rating criteria.  Accordingly, in the absence of such factors, 
the Board finds that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In adjudicating this issue, the Board has considered the 
provisions of the VCAA which, as noted in the Introduction, was a 
reason for the Board's remand.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative of any information 
and any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in July 2003, 
immediately after the Board's remand, and prior to the RO's most 
recent adjudication of the veteran's claim in November 2003.  The 
veteran was again apprised of the contents and provisions of the 
VCAA in the November 2003 SSOC, which quoted the pertinent text of 
the revised regulations.

Specifically regarding VA's duty to notify, a March 2000 SOC had 
previously informed the veteran of what the evidence must show to 
establish entitlement to the benefit sought.  The SOC and a June 
2000 SSOC informed the veteran of what information was already of 
record.  The July 2003 notification to the veteran apprised him 
again of what the evidence must show to establish entitlement to 
an increased rating, what evidence and/or information was needed 
from the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.  

Regarding VA's duty to assist, the Board notes that the RO had 
previously obtained the veteran's service medical records (SMRs) 
and VA treatment records.  As noted above, the Board had retrieved 
VA treatment records and afforded the veteran a VA psychiatric 
examination.  In response to the RO's July 2003 letter, the 
veteran responded in August 2003, indicating that he had no 
private physician, and that all of his treatment had been received 
at VAMC Cincinnati.  The record indicates the RO obtained the most 
recent VA treatment records and associated them with the file for 
consideration in its readjudication.   Given the standard of the 
regulation, the Board finds that VA has no duty to assist that was 
unmet.

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case on 
the merits.  The Board consequently concludes that VA's duties to 
inform and assist under both the VCAA and the implementing 
regulations have been fulfilled.



ORDER

Entitlement to an increased evaluation for bipolar disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



